DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 08/09/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9 and 11-16 are pending in the application.
Claims 9 and 11-16 are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 08/09/2022 have been fully considered but are moot because the independent claims have been amended and the new ground of rejection does not rely on the same combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Lamprich (US PGPUB 20060191540) in view of Collinson (US PGPUB 20160144084) and Cernasov (US PGPUB 20170202711), as applied below, addressed/disclosed the newly added/argued limitations.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “suctioning device” and “suctioning organ” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
In lines 1-2 of claim 2 recites the limitation “An assembly for suctioning and collecting blood flowing from an incision and/or a wound on a limb or on the body of a patient” which is unclear. Although the courts have found that the use of the term “and/or” would not be indefinite, (Employers Mut. Liability Ins. Co. v. Tollefsen, 219 Wis. 434 (1935)), the board did note that the preferred way of writing the claim is through use of “at least one of A and B". Therefore, “An assembly for suctioning and collecting blood flowing from an incision and/or a wound on a limb or on the body of a patient” should read -- An assembly for suctioning and collecting blood flowing from at least one of an incision and a wound on a limb or on the body of a patient --. 
Appropriate correction is required.
Claim Interpretation 
In claims 9 and 16, the limitation “suctioning device” has been interpreted below as a drape with two layers (¶0046 of instant specification). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 and 11-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a suctioning organ for sucking and collecting the blood from the suctioning device, the suctioning organ being connected to the suctioning device through a discharge tube” which is indefinite. It is unclear what structures of the “suctioning organ” are. The specification does not provide any structures or definitions of the “suctioning organ” and the drawings also do not show the “suctioning organ”. Is the “suctioning organ” same as “suctioning member” described in ¶0055 of the instant application? The limitation has been examined below as if the “suctioning organ” and the “suctioning member” are the same. 
Claim(s) 11-15 is/are rejected as being dependent from claim 9 and therefor including all the limitation thereof.
Claim 16 recites the limitation “a suctioning organ for sucking and collecting the blood from the suctioning device, the suctioning organ being connected to the suctioning device through a discharge tube” which is indefinite. It is unclear what structures of the “suctioning organ” are. The specification does not provide any structures or definitions of the “suctioning organ” and the drawings also do not show the “suctioning organ”. Is the “suctioning organ” same as “suctioning member” described in ¶0055 of the instant application? The limitation has been examined below as if the “suctioning organ” and the “suctioning member” are the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9, 12, and 16 is/are rejected under 35 U.S.C 103 as being unpatentable over Lamprich (US PGPUB 20060191540) in view of Collinson (US PGPUB 20160144084) and Cernasov (US PGPUB 20170202711).
Regarding claim 9, Lamprich discloses an assembly for suctioning and collecting blood flowing from at least one of an incision and a wound on a limb or on the body of a patient (a sterile drape having two layers and tubes connecting to one or more suction machines and is capable of suctioning and collecting blood flowing from an incision or a wound on a limb or on the body of a patient: Abstract, ¶0005, 0009-0012, 0027, and Figs. 1-4) comprising: 
a suctioning device for suctioning the blood ((14+21+23): a drape 14 comprising a top layer 21 and a bottom layer 23: ¶0018; wherein the device (14+21+23) is capable of suctioning the blood: ¶0009-0012 and 0026-0027), and
a suctioning organ (a cell-saver suction instrument 26: ¶0026) for sucking and collecting the blood from the suctioning device (¶0026), the suctioning organ being connected to the suctioning device through a discharge tube (the cell-saver suction instrument is connected to the suctioning device through a connecting tube 32: ¶0026), wherein the suctioning device comprises a drape (a drape 14: ¶0019 and Fig. 4) comprising:
an outer layer (a top layer 21: ¶0020 and Fig. 4) comprising an upper face and a lower face (an upper face and a lower face of 21: Fig. 4), 
an inner layer (a bottom layer 23: ¶0020 and Fig. 4) comprising an upper face and a lower face (an upper face and a lower face of 23: Fig. 4), wherein the lower face is arranged so as to come into contact with said wound and/or said incision (¶0007 and 0019-0020), and …
wherein the upper face of the outer layer of the drape is impermeable (material of the drape 14 is resistant to blood, aqueous fluid and abrasion: ¶0005; thus, the upper face of the outer layer of the drape 14 encompasses the claimed limitation), …
wherein the drape (14) is suitable for being wound around the limb or around the body of the patient (¶0009-0012), 
wherein the outer layer and the inner layer of the drape are made of one single part such that the winding of said drape around a limb of the body of the patient leads to the simultaneous winding of said outer layer and said inner layer (Abstract, ¶0009-0012, and Fig. 4), 
…
wherein the suctioning organ is an autologous blood recovery system (¶0026: the suctioning organ 26 is a cell saver suction instrument which is an autologous blood recovery system, similar to that disclosed in ¶0056 of the instant specification).
Lamprich further discloses a suctioning zone (a zone/area comprising tubes 28/32/36 and suction instruments 26/30/34: ¶0026 and Fig. 4) being connected to the suctioning organ through the discharge tube (¶0026 and Fig. 4), but does not disclose wherein the suctioning zone having cavities and is arranged between the lower face of the outer layer and the upper face of the inner layer and wherein said suctioning zone being sealed at its periphery.
In an analogous art for being directed to solve the same problem, allowing transmission of fluid, negative pressure, wound exudates, and other composition of matter, Collinson discloses a wound dressing 1600 comprising an outer layer 1668 (¶0282 and Fig. 17B), an inner layer 1672 (¶0282 and Fig. 17B), and a suctioning zone (1664+1666: ¶0281-0282) arranged between the outer layer and the inner layer (Fig. 17B). Collinson further discloses that the suctioning zone comprising cavities (1664 is a transmission layer comprising voids and is capable of transmitting negative pressure, fluids, wound exudates or other compositions of matter: ¶0007 and 0129; thus, voids of 1664 encompasses the claimed cavities) and the suctioning zone being sealed at its periphery (¶0282: all layers are sealed together around a perimeter 1610) for the benefit of allowing transmission of negative pressure, fluids, wound exudates or other compositions of matter (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembly of Lamprich by incorporating a suctioning zone comprising cavities and being sealed at its periphery, similar to that disclosed by Collinson, in order to allow transmission of negative pressure, fluids, wound exudates or other compositions of matter, as suggested in ¶0007 of Collinson. 
Lamprich/Collinson does not disclose wherein the lower face of the inner layer is made of neutral gauze (known as sterile compresses, as suggested in ¶0050 of instant specification), so as to minimize the interactions with red blood cells.
In the same field of endeavor, wound treatment system, Cernasov discloses a bandage for treating a wound (Abstract). Cernasov discloses/suggests using a sterile pad or compress applied to a wound for the benefits of promoting healing and/or prevent further harm (¶0003). From these teachings, a person having ordinary skill in the art would have recognized/deduced that forming a sterile compress as the inner layer yields the predictable result of promoting healing and/or preventing further harm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the inner layer of Lamprich in view of Collinson by substituting with a sterile compress, similar to that disclosed by Cernasov, in order to promote healing and/or prevent further harm, as suggested in ¶0003 of Cernasov, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)) and as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)).
Regarding claim 12, Lamprich in view of Collinson and Cernasov discloses all the limitations as discussed above for claim 9.
Lamprich/Collinson does not disclose wherein the suctioning zone is formed of multiperforated foam.
Collinson further discloses that the suctioning zone (1664+1666) is formed of multiperforated foam (1664 of the suctioning zone comprises voids and is made of foam: ¶0006; 1666 of the suctioning zone is made of foam: ¶0112; thus, the suctioning zone of Collinson is formed of multiperforated foam) for the benefit of allowing transmission of negative pressure, fluids, wound exudates or other compositions of matter (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembly of Lamprich in view of Collinson and Cernasov by incorporating a suctioning zone formed of multiperforated foam, similar to that disclosed by Collinson, in order to allow transmission of negative pressure, fluids, wound exudates or other compositions of matter, as suggested in ¶0007 of Collinson. 
Regarding claim 16, Lamprich discloses a method for suctioning and collecting blood flowing from at least one of an incision and a wound on a limb or on the body of a patient (a sterile drape having two layers and tubes connecting to one or more suction machines and is capable of suctioning and collecting blood flowing from an incision or a wound on a limb or on the body of a patient: Abstract, ¶0005, 0009-0012, 0027, and Figs. 1-4) comprising: 
a suctioning device for suctioning the blood ((14+21+23): a drape 14 comprising a top layer 21 and a bottom layer 23: ¶0018; wherein the device (14+21+23) is capable of suctioning the blood: ¶0009-0012 and 0026-0027), and
a suctioning organ (a cell-saver suction instrument 26: ¶0026) for sucking and collecting the blood from the suctioning device (¶0026), the suctioning organ being connected to the suctioning device through a discharge tube (the cell-saver suction instrument is connected to the suctioning device through a connecting tube 32: ¶0026), wherein the suctioning device comprises a drape (a drape 14: ¶0019 and Fig. 4) comprising:
an outer layer (a top layer 21: ¶0020 and Fig. 4) comprising an upper face and a lower face (an upper face and a lower face of 21: Fig. 4), 
an inner layer (a bottom layer 23: ¶0020 and Fig. 4) comprising an upper face and a lower face (an upper face and a lower face of 23: Fig. 4), wherein the lower face is arranged so as to come into contact with said wound and/or said incision (¶0007 and 0019-0020), and …
wherein the upper face of the outer layer of the drape is impermeable (material of the drape 14 is resistant to blood, aqueous fluid and abrasion: ¶0005; thus, the upper face of the outer layer of the drape 14 encompasses the claimed limitation), …
wherein the drape (14) is suitable for being wound around the limb or around the body of the patient (¶0009-0012), 
wherein the outer layer and the inner layer of the drape are made of one single part such that the winding of said drape around a limb of the body of the patient leads to the simultaneous winding of said outer layer and said inner layer (Abstract, ¶0009-0012, and Fig. 4), 
…
wherein the suctioning organ is an autologous blood recovery system (¶0026: the suctioning organ 26 is a cell saver suction instrument which is an autologous blood recovery system, similar to that disclosed in ¶0056 of the instant specification).
Lamprich further discloses a suctioning zone (a zone/area comprising tubes 28/32/36 and suction instruments 26/30/34: ¶0026 and Fig. 4) being connected to the suctioning organ through the discharge tube (¶0026 and Fig. 4), but does not disclose wherein the suctioning zone having cavities and is arranged between the lower face of the outer layer and the upper face of the inner layer and wherein said suctioning zone being sealed at its periphery.
In an analogous art for being directed to solve the same problem, allowing transmission of fluid, negative pressure, wound exudates, and other composition of matter, Collinson discloses a wound dressing 1600 comprising an outer layer 1668 (¶0282 and Fig. 17B), an inner layer 1672 (¶0282 and Fig. 17B), and a suctioning zone (1664+1666: ¶0281-0282) arranged between the outer layer and the inner layer (Fig. 17B). Collinson further discloses that the suctioning zone comprising cavities (1664 is a transmission layer comprising voids and is capable of transmitting negative pressure, fluids, wound exudates or other compositions of matter: ¶0007 and 0129; thus, voids of 1664 encompasses the claimed cavities) and the suctioning zone being sealed at its periphery (¶0282: all layers are sealed together around a perimeter 1610) for the benefit of allowing transmission of negative pressure, fluids, wound exudates or other compositions of matter (¶0007).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the assembly of Lamprich by incorporating a suctioning zone comprising cavities and being sealed at its periphery, similar to that disclosed by Collinson, in order to allow transmission of negative pressure, fluids, wound exudates or other compositions of matter, as suggested in ¶0007 of Collinson. 
Lamprich/Collinson does not disclose wherein the lower face of the inner layer is made of neutral gauze (known as sterile compresses, as suggested in ¶0050 of instant specification), so as to minimize the interactions with red blood cells.
In the same field of endeavor, wound treatment system, Cernasov discloses a bandage for treating a wound (Abstract). Cernasov discloses/suggests using a sterile pad or compress applied to a wound for the benefits of promoting healing and/or prevent further harm (¶0003). From these teachings, a person having ordinary skill in the art would have recognized/deduced that forming a sterile compress as the inner layer yields the predictable result of promoting healing and/or preventing further harm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the inner layer of Lamprich in view of Collinson by substituting with a sterile compress, similar to that disclosed by Cernasov, in order to promote healing and/or prevent further harm, as suggested in ¶0003 of Cernasov, as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP § 2143 (I) (C & G)) and as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)).
Since the assembly of Lamprich in view of Collinson and Cernasov meets the structural limitations of the claimed assembly, it will inherently perform the method steps as claimed (See MPEP § 2112.02 (I)). Thus, Lamprich in view of Collinson and Cernasov further discloses a method of positioning the suctioning device by: 
placing the lower face of the inner layer of the drape, facing the incision and/or facing the wound, 
winding the drape around the limb or around the body of the patient where the incision and/or the wound is situated, and 
connecting the discharge tube of the suctioning device to the suctioning organ.
Claim(s) 11 and 13 is/are rejected under 35 U.S.C 103 as being unpatentable over Lamprich in view of Collinson and Cernasov, as applied to claim 9 above, and further in view of Joseph (US PGPUB 20080319362).
Regarding claims 11 and 13, Lamprich in view of Collinson and Cernasov discloses all the limitations as discussed above for claim 9.
Lamprich/Collinson/Cernasov does not disclose wherein the suctioning zone is formed of a multiperforated catheter maze or wherein the suctioning zone is formed of a catheter grid network.
In an analogous art for being directed to solve the same problem, providing access to catheters, Joseph discloses a unitized cast system for immobilizing and supporting a body part (Abstract). Joseph further discloses a multiperforated catheter maze through layers of the unitized cast system (holes 12 perforated through three layers: ¶0096, Figs 1-2, and 6-7) or a catheter grid network (holes 12 arranged as a grid network: Figs. 1-2 and 6-7) for the benefit of providing access to catheters (¶0096).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the suctioning zone of Lamprich in view of Collinson and Cernasov by forming/making a multiperforated catheter maze or a catheter grid network, similar to that disclosed by Joseph, in order to provide access to catheters, as suggested in ¶0096 of Joseph.
Claim(s) 14 and 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Lamprich in view of Collinson and Cernasov, as applied to claim 9 above, and further in view of Touati (US PGPUB 20110197897).
Regarding claims 14 and 15, Lamprich in view of Collinson and Cernasov discloses all the limitations as discussed above for claim 9.
Lamprich/Collinson/Cernasov does not disclose wherein the drape is formed of a separable male portion and a female portion or wherein one of a total or partial incision window is installed in the drape, so as to have access to the wound and/or incision.
In the same field of endeavor, surgical drapes, Touati discloses a surgical drape 1 provided with a partial or total incision window 2 through which the surgeon carries out his/her surgery (¶0081 and Figs. 1a-b). Touati further discloses/suggests the surgical drape 1 is formed from a separable male part 1a and a separable female part 1b (¶0082 and Figs. 1a-b). Touati further discloses/suggests the incision window 2 being arranged at the junction between the male part 1a and the female part 1b for the benefit of providing an adjustable fastening device enabling adjustment of the position of the male part with respect to the female part to adapt the size of the incision window to the size of the incision to be made (¶0083). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the drape of Lamprich in view of Collinson and Cernasov by incorporating an incision window and a male part and a female part, similar to that disclosed by Touati, in order to provide an adjustable fastening device enabling adjustment of the position of the male part with respect to the female part to adapt the size of the incision window to the size of the incision to be made, as suggested in ¶0083 of Touati.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heaton (US PGPUB 20050028828 – of record) discloses a wound therapy combination comprising a suction head and a surgical drape (Figs. 6-9 and accompanying texts).
Eddy (US PGPUB 20090043268) discloses a wound dressing configured for attachment for a patient’s leg (Figs. 10-12 and accompanying texts). 
Schrading (US PAT 3763857) discloses a surgical drape having an open celled foam material on the outer surface (Figs. 1-4 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHU Q. TRAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781